Exhibit 10.4

 
SUBORDINATED TERM LOAN NOTE
 

$28,106,578.97        St. Louis, Missouri     June 17, 2010

                                   

FOR VALUE RECEIVED, the undersigned, SOUTHWEST IOWA RENEWABLE ENERGY, LLC, an
Iowa limited liability company (the “Borrower”), hereby promises to pay to the
order of BUNGE N.A. HOLDINGS, INC., a Delaware corporation (the “Lender”), the
principal sum of Twenty-Eight Million One Hundred and Six Thousand Five Hundred
Seventy-Eight and 97/100ths Dollars ($28,106,578.97) (plus any PIK Interest
which is capitalized and added to the outstanding principal balance of this
Note) on August 31, 2014.  The Borrower hereby covenants and agrees to pay to
the Lender as a mandatory prepayment on this Note, within three (3) Business
Days’ after receipt thereof, Seventy-Six Percent (76%) of the net cash proceeds
received by the Borrower from each sale or other issuance of any equity or debt
securities of the Borrower (excluding any such securities evidencing senior
indebtedness (meaning indebtedness which the payment of this Note is
contractually subordinated to), trade payables incurred in the ordinary course
of business, and any purchase money indebtedness incurred for the purpose of
financing all or any part of the cost of acquiring an asset, together with any
refinancings or renewals of the foregoing) after the date of this Note.  Amounts
repaid or prepaid under this Note may not be reborrowed.
 
The Borrower further promises to pay to the order of the Lender interest on the
from time to time outstanding principal balance of this Note (including any
increase in the outstanding principal balance of this Note which is attributable
to the capitalization of PIK Interest) prior to the maturity of this Note as
follows: (a) so long as no Event of Default under this Note has occurred and is
continuing, at a rate per annum equal to Seven and One-Half Percent (7-1/2%) per
annum over and above the Floating Rate (which rate of interest shall fluctuate
as and when the Floating Rate shall change) and (b) so long as any Event of
Default under this Note has occurred and is continuing, at a rate per annum
equal to Ten and One-Half Percent (10-1/2%) per annum over and above the
Floating Rate (which rate of interest shall fluctuate as and when the Floating
Rate shall change), Said interest shall be due and payable semi-annually in
arrears on each January 31st and July 31st commencing July 31, 2010, and at the
maturity of this Note, whether by reason of acceleration or otherwise; provided,
however, that prior to the maturity of this Note, the Borrower, at is option,
shall have the right to, in lieu of paying such accrued and unpaid interest in
cash, capitalize and add any or all of the accrued and unpaid interest on this
Note (the “PIK Interest”) to the outstanding principal balance of this Note (and
any accrued and unpaid interest on this Note which is not paid in cash on its
due date shall automatically be capitalized and added to the outstanding
principal balance of this Note on such due date).  From and after the maturity
of this Note, whether by reason of acceleration or otherwise, interest shall
accrue and be due and payable on the demand of the Lender on the from time to
time outstanding principal balance of this Note (including any increase in the
outstanding principal balance of this Note which is attributable to the
capitalization of PIK Interest) at a rate per annum equal to Ten and One-Half
Percent (10-1/2%) per annum over and above the Floating Rate (which rate of
interest shall fluctuate as and when the Floating Rate shall change).  The
amount of interest due hereunder on July 31, 2010 is $1,113,551.43, representing
interest on the principal amount hereof from February 1, 2010 to July 31, 2010.
 

 
 

--------------------------------------------------------------------------------

 

Interest on this Note shall be computed on the basis of a year of 360 days and
paid for the actual number of days elapsed (including the first day but
excluding the last day).  All payments received by the Lender under or in
respect of this Note shall be allocated among the principal, interest,
collection costs and expenses and other amounts due under this Note in such
order and manner as the Lender shall elect.
 
The books and records of the Lender showing the account between the Lender and
the Borrower shall be admissible in evidence in any action or proceeding and
shall constitute prima facie proof of the items therein set forth.
 
The Borrower shall have the right, upon not less than thirty (30) days’ prior
written notice to the Lender, to prepay all at any time or any portion of the
from time to time outstanding principal balance of this Note at any time without
penalty or premium.
 
The Borrower shall make each payment of principal of, and interest on, this Note
and all other amounts payable under this Note not later than 12:00 noon (St.
Louis time) on the date when due by wire transferring such amounts to the
Lender’s Account No. 323-891918 at JP Morgan Chase (ABA Routing No. 0210-0002-1)
or to such other bank account of the Lender as the Lender may from time to time
designate in writing.  Any such payment received by the Lender after 12:00 noon
(St. Louis time) shall be deemed to have been paid on the next succeeding
Business Day.  Whenever any payment of principal of, or interest on, this Note
shall be due on a day which is not a Business Day, the date for payment thereof
shall be extended to the next succeeding Business Day.  If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon, at the then applicable rate, shall be payable for such extended
time.  The acceptance by the Lender of any payment of principal or interest due
under this Note after the date it is due shall not be held to establish a custom
or waive any rights of the Lender to enforce prompt payment of any further
payments or otherwise.
 
The Lender shall have the right, at its option and upon at least fifteen (15)
days prior written notice to the Borrower, to elect to convert all or any
portion of the outstanding principal balance of this Note (excluding any portion
of the outstanding principal balance of this Note which is attributable to the
capitalization of PIK Interest) into Series U Units of the Borrower.  In the
event any such election is made, the number of Series U Units to which the
Lender will be entitled shall be equal to the quotient obtained by dividing (a)
the portion of the outstanding principal balance of this Note which the Lender
has elected to convert, by (ii) a per unit price equal to $3,000.00 (the
“Conversion Price”).  On the date of the conversion of all or any portion of the
outstanding principal balance of this Note, the Borrower at its expense will
issue in the name of and deliver to the Lender a certificate or certificates for
the number of Series U Units to which the Lender is entitled as a result of such
conversion.  If a fraction of a unit would result upon conversion of this Note
pursuant to this paragraph, the Borrower will, in lieu of issuing a fractional
unit, pay in cash the amount of principal represented by the fractional unit
calculated on the basis of the Conversion Price.  The Lender and the Borrower
each agree to execute all necessary documents in connection with the conversion
of all or any portion of this Note.
 
The Borrower hereby represents and warrants to the Lender that (a) all of the
proceeds of the loan evidenced by this Note have been used by Borrower solely to
make a payments on the Borrower’s existing indebtedness to Commerce Bank,
National Association, (b) the Borrower is a limited liability company duly
organized, validly existing and in good standing under the laws
 

 
2

--------------------------------------------------------------------------------

 

of the State of Iowa, (c) the execution, delivery and performance by the
Borrower of this Note and the issuance by the Borrower of any Series U Units
pursuant to the conversation rights granted to the Lender in this Note (i) are
within the limited liability company powers of the Borrower, (ii) have been duly
authorized by all necessary limited liability company action on the part of the
Borrower, (iii) require no consent, approval or authorization of, action by or
in respect of or filing or recording with any governmental or regulatory body,
agency or official or any other third party and (iv) do not conflict with, or
result in a breach of the terms, conditions or provisions of, or constitute a
default under or result in any violation of, the terms of the articles or
organization, operating agreement or other organizational documents of the
Borrower, any applicable law, rule, regulation, order, writ, judgment or decree
of any court or governmental or regulatory body, instrumentality, authority,
agency or official or any agreement, document or instrument to which the
Borrower is a party or by which the Borrower or any of its property or assets is
bound or to which the Borrower or any of its property or assets is subject, (d)
this Note has been duly executed and delivered by the Borrower and constitutes
the legal, valid and binding obligation of the Borrower and is enforceable
against the Borrower in accordance with its terms, (e) the Borrower is not
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of The Board of Governors of the Federal Reserve
System, as amended) and no part of the proceeds of the loan under this Note have
been or will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately (i) to purchase or carry margin stock or to extend
credit to others for the purpose of purchasing or carrying margin stock, or to
refund or repay indebtedness originally incurred for such purpose or (ii) for
any purpose which entails a violation of, or which is inconsistent with, the
provisions of any of the Regulations of The Board of Governors of the Federal
Reserve System, including, without limitation, Regulations U, T or X thereof, as
amended and (f) the Series U Units to be issued by the Borrower pursuant to the
conversion rights granted by terms of this Note have been duly and validly
authorized and, when issued to the Lender pursuant to the terms of this Note,
will be duly and validly issued, fully paid and non-assessable and free of any
security interest, other encumbrance or adverse claim and free of any statutory
and contractual preemptive rights, rights of first refusal and/or similar
rights.
 
The Borrower hereby covenants and agrees that it will not (a) declare, make or
pay any distribution, dividend or other payment of any kind (whether in cash,
property, membership interests, other equity interests or otherwise) on any
outstanding membership interests or other equity interests of or in the
Borrower, (b) allow, or propose to allow, any amendment, modification or change
to the Borrower’s Articles of Organization or Third Amended and Restated
Operating Agreement, or enter into any other agreement or instrument, or pass
any resolution, which is inconsistent with the terms of this Note, or that would
otherwise limit the rights, privileges or preferences of the Lender under the
terms of this Note or the rights, privileges or preferences of the Series U
Units or other membership interests or other equity interests in existence under
the Borrower’s Third Amended and Restated Operating Agreement or (c) sell or
otherwise issue any membership interests or other equity interests in, or any
debt securities of, the Borrower after the date of this Note without giving the
Lender at least thirty (30) days prior written notice thereof.
 
If any of the following events (“Events of Default”) shall occur: (a) the
Borrower shall fail to make any payment of any principal of interest on or other
amount due under this Note as
 

 
3

--------------------------------------------------------------------------------

 

and when the same shall become due and payable, whether by reason of demand,
maturity, acceleration or otherwise; (b) the Borrower shall fail to perform or
observe any other covenant contained in this Note; (c) any representation or
warranty made by the Borrower in this Note shall prove to have been untrue or
incorrect in any material respect when made or deemed made; (d) the Borrower
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Code or any other Federal, state or
foreign bankruptcy, insolvency, receivership, liquidation or similar law, (ii)
consent to the institution of, or fail to contravene in a timely and appropriate
manner, any such proceeding or the filing of any such petition, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator or
similar official of itself or a substantial part of its property or assets, (iv)
file an answer admitting the material allegations of a petition filed against
itself in any such proceeding, (v) make a general assignment for the benefit of
creditors, (vi) become unable, admit in writing its inability or fail generally
to pay its debts as they become due or (vii) take any limited liability company
action for the purpose of effecting any of the foregoing; (e) an involuntary
proceeding shall be commenced or an involuntary petition shall be filed in a
court of competent jurisdiction seeking (i) relief in respect of the Borrower,
or of a substantial part of the property or assets of the Borrower, under Title
11 of the United States Code or any other Federal, state or foreign bankruptcy,
insolvency, receivership, liquidation or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator or similar official of the Borrower
or of a substantial part of the property or assets of the Borrower or (iii) the
winding up or liquidation of the Borrower; and any such proceeding or petition
shall continue undismissed for thirty (30) consecutive days or an order or
decree approving or ordering any of the foregoing shall continue unstayed and in
effect for thirty (30) consecutive days; (f) dissolution, termination of
existence or operations, merger, consolidation or transfer of a substantial part
of the property or assets of the Borrower; (g) the Borrower shall become
insolvent in either the equity or bankruptcy sense of the term; (h) a judgment
or order is rendered against the Borrower and either (i) enforcement proceedings
have been commenced by any creditor upon any such judgment or order or (ii)
within thirty (30) days after entry thereof, such judgment or order is not paid
or otherwise discharged or execution thereof stayed pending appeal, or within
thirty (30) days after the expiration of any such stay, such judgment or order
is not paid or otherwise discharged; or a judgment or order in an amount in
excess of $100,000.00 is rendered against the Borrower, irrespective of whether
such judgment or order is paid or otherwise discharged or stayed pending appeal;
(i) any default or event of default shall occur under or within the meaning of
any agreement, document or instrument evidencing, securing, guaranteeing the
payment of or otherwise relating to any outstanding indebtedness of the Borrower
for borrowed money (other than this Note) in a principal amount in excess of
$100,000.00 and such default or event of default shall (1) consist of the
failure to pay such indebtedness when due (subject to any applicable grace
period), whether by reason of maturity, acceleration or otherwise or (2)
accelerate the maturity of such indebtedness or permit the holder or holders
thereof to accelerate the maturity of such indebtedness of otherwise cause such
indebtedness to become due and payable prior to its expressed maturity; (j) any
default or event of default by the Borrower shall occur under or within the
meaning of any Material Agreement which is not cured within any applicable grace
or cure period (if any) and which default or event of default shall (1) consist
of a failure by the Borrower to make any required payment thereunder when due,
or (2) allow Bunge North America, Inc. or any affiliate thereof to withhold
performance or terminate such Material Agreement; or (k) any “Event of Default”
(as defined therein) shall occur under or within the meaning of the AgStar
Credit Agreement; then, and in each such event (other than an event
 

 
4

--------------------------------------------------------------------------------

 

described in clauses (d) or (e) above), the Lender shall have the right to
declare that its obligation to make loans under this Note has terminated,
whereupon such obligation of the Lender shall be immediately and forthwith
terminated, and the Lender shall have the further right to declare the entire
outstanding principal balance of and all accrued and unpaid interest on this
Note to be forthwith due and payable, whereupon all of the unpaid principal
balance of and all accrued and unpaid interest on this Note shall become and be
immediately due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower,
and the Lender shall have the further right to exercise any and all other rights
and remedies which it may have at law or in equity; provided, however, that upon
the occurrence of any event described in clauses (d) or (e) above, the Lender’s
obligation to make loans under this Note shall automatically terminate and the
entire outstanding principal balance of and all accrued and unpaid interest on
this Note shall automatically become immediately due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower, and the Lender shall have the right to
exercise any and all other rights and remedies which it may have at law or in
equity.
 
Upon the occurrence and during the continuance of any Event of Default under
this Note, the Lender is hereby authorized at any time and from time to time,
without notice to the Borrower (any such notice being expressly waived by the
Borrower) and to the fullest extent permitted by law, to set-off and apply any
and all indebtedness and other amounts at any time owing by the Lender to or for
the credit or account of the Borrower against any and all indebtedness of the
Borrower to the Lender evidenced by or arising under or in respect of this Note
irrespective of whether or not the Lender shall have made any demand under this
Note and although such obligations may be contingent or unmatured.  The Lender
agrees to promptly notify the Borrower after any such set-off and application
made by the Lender, provided, however, that the failure to give such notice
shall not affect the validity of any such set-off and application.  The rights
of the Lender under this paragraph are in addition to any other rights and
remedies (including, without limitation, other rights of set-off) which the
Lender may have.  Nothing contained in this paragraph shall impair the right of
the Lender to exercise any right of set-off or counterclaim it may have against
the Borrower and to apply the amount subject to such exercise to the payment of
indebtedness of the Borrower unrelated to this Note.
 
In the event that any payment of any principal of or interest on this Note is
not paid when due, whether by reason of demand or otherwise, and this Note is
placed in the hands of an attorney or attorneys for collection, or if this Note
is placed in the hands of an attorney or attorneys for representation of the
Lender in connection with the bankruptcy or insolvency proceedings relating to
or affecting this Note, the Borrower hereby promises to pay to the order of the
Lender, in addition to all other amounts otherwise due on, under or in respect
of this Note, the costs and expenses of such collection and representation,
including, without limitation, reasonable attorneys’ fees and expenses (whether
or not litigation shall be commenced in aid thereof).
 
The Borrower hereby agrees to pay or reimburse the Lender upon demand for (a)
all out- of-pocket costs and expenses including, without limitation, reasonable
attorneys’ fees and expenses, incurred by the Lender in connection with the
preparation, negotiation, execution, administration and/or enforcement of this
Note and (b) all out-of-pocket costs and expenses, including, without
limitation, reasonable attorneys’ fees and expenses, incurred by the Lender in
connection with any amendment, modification, extension, renewal or restatement
of this Note.
 

 
5

--------------------------------------------------------------------------------

 

The Borrower further agrees to pay or reimburse the Lender for any stamp or
other taxes which may be payable with respect to the execution, delivery,
recording and/or filing of this Note.  All of the obligations of the Borrower
under this paragraph shall survive the payment and termination of this Note.
 
This Note may not be changed, nor may any term or condition be waived, modified
or discharged orally but only by an agreement in writing, signed by the
Lender.  No failure or delay by the Lender in exercising any right, remedy,
power or privilege under this Note shall operate as a waiver thereof; nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege.
 
All parties hereto expressly waive presentment, demand for payment, notice of
dishonor, protest and notice of protest.
 
For purposes of this Note, the following terms shall have the following
meanings:
 
AgStar Credit Agreement shall mean that certain Amended and Restated Credit
Agreement dated March 31, 2010, by and among the Borrower, AgStar Financial
Services, PCA, as the Administrative Agent, and the additional commercial,
banking or financial institutions party thereto as banks (collectively, the
“Banks”), as the same may from time to time be amended, modified, extended,
renewed or restated.
 
Business Day shall mean any day except a Saturday, Sunday or legal holiday
observed by the Lender or by commercial banks in St. Louis, Missouri or New
York, New York.
 
Eurodollar Business Day shall mean any Business Day on which commercial banks
are open for international business (including dealings in dollar deposits) in
both London and New York, New York.
 
Floating Rate shall mean, as of any Business Day, a rate per annum equal to the
British Bankers’ Association interest settlement rates for U.S. Dollar deposits
for an interest period of six (6) months as of 11:00 a.m. (London time) on such
Business Day (or, if such Business Day is not a Eurodollar Business Day, as of
11:00 a.m. (London time) on the immediately preceding Eurodollar Business Day)
as published on Reuters Screen LIBOR01 Page, or if Reuters Screen LIBOR01 Page
is not available, as published by Bloomberg Financial Services, Dow Jones Market
Services, Telerate or any similar service selected by the Lender.  The Floating
Rate shall be determined and reset semiannually on each February 1st and August
1st (or, if any such day is not a Business Day, the immediately succeeding
Business Day).  The Floating Rate as of the date of this Note is 0.38% per
annum.
 
Material Agreement means any of the following agreements between the Borrower
and Bunge North America, Inc. or any affiliate thereof, in each case as the same
may be amended, modified, supplemented and restated from time to time: (a)
Distillers Grain Purchase Agreement, dated as of October 13, 2006; (b) Agreement
(Council Bluffs elevator), dated as of October 13, 2006; (c) Ethanol Purchase
Agreement, dated as of December 15, 2008; (d) Grain Feedstock Agency Agreement,
dated as of
 

 
6

--------------------------------------------------------------------------------

 

October 13, 2006; (e) Grain Feedstock Supply Agreement, dated as of December 15,
2008; (f) Lease Agreement dated as of December 15, 2008; (g) Amended and
Restated Railcar Sublease dated as of March 25, 2009; and (h) Risk Management
Services Agreement dated as of December 15, 2008.
 
Series U Units shall mean the Series U Units of Borrower which have been created
and authorized by that Third Amended and Restated Operating Agreement, dated
July 17, 2009.
 
THE BORROWER HEREBY IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY MISSOURI STATE COURT SITTING IN THE CITY OR COUNTY OF ST. LOUIS, MISSOURI OR
ANY UNITED STATES OF AMERICA COURT SITTING IN THE EASTERN DISTRICT OF MISSOURI,
EASTERN DIVISION, AS THE LENDER MAY ELECT, IN ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS NOTE, (B) AGREES THAT ALL CLAIMS IN RESPECT
TO ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE HELD AND DETERMINED IN ANY OF SUCH
COURTS, (C) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
THE BORROWER MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT, (D) WAIVES ANY CLAIM THAT SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM AND (E) WAIVES ALL RIGHTS OF ANY OTHER JURISDICTION WHICH THE
BORROWER MAY NOW OR HEREAFTER HAVE BY REASON OF ITS PRESENT OR SUBSEQUENT
DOMICILES.  THE BORROWER (AND BY ITS ACCEPTANCE HEREOF, THE LENDER) IRREVOCABLY
WAIVE THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION IN WHICH THE
BORROWER AND THE LENDER ARE PARTIES RELATING TO OR ARISING OUT OF OR IN
CONNECTION WITH THIS NOTE.
 
This notice is provided pursuant to Section 432.047, R.S.Mo. As used herein,
“borrower(s)” means the Borrower, “creditor” means the Lender and each of “the
credit agreement” and “this writing” means this Note.  ORAL AGREEMENTS OR
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT
OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE,
REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED
TO THE CREDIT AGREEMENT.  TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.
 
This Note shall be binding upon and inure to the benefit of the Borrower and the
Lender and their respective successors and assigns; provided, however, that the
Borrower may not assign or otherwise transfer any of its rights or delegate any
of its obligations or duties under this Note
 

 
7

--------------------------------------------------------------------------------

 

without the prior written consent of the Lender and any purported assignment,
transfer or delegation without the prior written consent of the Lender shall be
null and void.
 
The Lender’s rights pursuant to this Note are subordinated to the rights of the
Banks (as defined in the AgStar Credit Agreement) to the extent set forth in
that Subordination Agreement, dated on or about the date hereof, by and among
Bunge N.A. Holdings, Inc., the Lender, the Trustee for the Public Noteholders
(as defined therein) and AgStar Financial Services, PCA.
 
This Note shall be governed by and construed in accordance with the substantive
laws of the State of Missouri (without reference to conflict of law principles).
 
This Note is an amendment, restatement, and continuation of, and not a novation
of, that certain Subordinated Term Loan Note, dated August 26, 2009, in the
principal amount of $27,106,078.55, made by Borrower in favor of Lender.
 

  SOUTHWEST IOWA RENEWABLE ENERGY, LLC
 
         
 
By:
/s/ Brian T. Cahill       Name:  Brian T. Cahill       Title:    President      
   

 
 
 





 
8

--------------------------------------------------------------------------------

 
